UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6961



PAUL COLSON,

                                              Petitioner - Appellant,

             versus


STEPHEN M. DEWALT, Warden, F.C.I.         Butner;
HARLEY G. LAPPIN (Reg. Dir.),

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-310-5-H)


Submitted:    November 7, 2002            Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Colson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Colson, a federal prisoner, appeals the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm

on the reasoning of the district court.   See Colson v. Dewalt, No.

CA-02-310-5-H (E.D.N.C. June 4, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2